Orders reversed, with costs in all courts, and petition granted, upon the ground that, under the circumstances here presented, the register was required to accept and record the satisfaction of the mortgage in question and to cancel and discharge that mortgage (Administrative Code, § 1052-9.0, subd. k). Section 321 of the Real Property Law, which became effective on September 1, 1948, has no application to the present case. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND and FULD, JJ. DYE, J., dissents and votes to affirm. *Page 847